Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is a Final Office Action in response to application 16/189,521 entitled "SYSTEMS AND METHODS FOR AGE-BASED AUTHENTICATION OF PHYSICAL PAYMENT CARDS" with claims 1-10 and 12-21 pending.
Response to Amendment
The amendment filed March 2, 2021, has been entered. Claims 1-10 and 12-21 remain pending in the application.  Applicant’s amendments to the Specification, Drawings, and/or Claims have been noted in response to the Non-Final Office Action mailed December 3, 2020. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-10, 12, 16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ross (“PRESERVING AUTENTICATION UNDER ITEM CHANGE”, U.S. Publication Number: 2017/0243230 A1), in view of Osborn (“SYSTEMS AND METHODS FOR SECURE READ-ONLY AUTHENTICATION”, U.S. Publication Number: 2019/0392666 A1)

Regarding Claim 1, 
Ross teaches,
a system, comprising:	a non-transitory memory;	and one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising:
(Ross [0051] Continuous (frequent) data updates can also be buffered in local memory
Ross [0106]  one or more memory storing instructions to be executed by one or more processors, wherein the instructions when executed perform operations)
	deriving usage data associated with the physical payment card representing one or more physical deteriorations of the physical payment card based at least in part on analyzing a scan of a portion of the physical 
(Ross [0197-0198] "For long-lived items corrosion and other such changes similarly gradually alter the digital fingerprints that could be extracted from the item.
Some embodiments may repeatedly acquire digital fingerprints of an item, store them in a database in concert with all the metadata gathered at manufacture and whenever the item is authenticated (or otherwise made available for data collection) and also in concert with previously extracted digital fingerprints, and through this continual updating process accomplishing the goal of tracking the item with high confidence even in the presence of significant change. It is to be stressed that whether or not such changes are gradual or sudden, it is presumed that the item is digitally re-fingerprinted at the point where confidence in match between the current and the original digital fingerprint is still strong but deteriorating. The record of the item thus contains either a sequence of historical (and now-current) digital fingerprints, or simply the most recent one.
Ross [Claim 15] wherein the physical object comprises a credit card.
Ross [0023] we use the term “scan” in a broad sense. We refer to any means for capturing an image or set of images, which may be in digital form or transformed into digital form. The images may be two dimensional, three dimensional, or be in the form of a video. Thus a “scan” may refer to an image (or digital data that defines an image) captured by a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc.)
	determining whether the usage data corresponds to the usage profile;
(Ross [0047] the system may store location information (associated with a scan or fingerprint), which provides a profile 
Ross  [0060] Because digital fingerprinting works by extracting key features of an object, it may be used to identify or authenticate objects even after a good deal of wear and tear.)
	based on determining that the usage data corresponds to the usage profile;
(Ross [0047] Tracking may consist of any sequence of actions where the object is scanned, such as each time an object is appraised, authenticated, certified, auctioned, displayed, or loaned. The system may store both positive and negative authentication transactions. 
Ross [0047] the system may store location information (associated with a scan or fingerprint), which provides a profile 
Ross [Claim 15] wherein the physical object comprises a credit card.)
Ross does not teach in response to receiving a payment transaction request based on a physical payment card, obtaining card data from the physical payment card via a point-of-sale (POS) device;	extracting a card usage counter value from the card data;	and the card usage counter value; authenticating the payment transaction request; 	and in response to authenticating the payment transaction, causing the POS device to update the card usage counter value stored in the physical payment card.
Osborn teaches,
in response to receiving a payment transaction request based on a physical payment card, obtaining card data from the physical payment card via a point-of-sale (POS) device;
(Osborn  [0003] Currently EMV protocol relies on two-way communication between the EMV chip of the transaction card and a payment terminal, for example, at a point-of-sale (POS). To complete a transaction, transaction information is sent to the transaction card from the payment terminal. The EMV chip receives the transaction information)
	extracting a card usage counter value from the card data;
(Osborn [0039] A threshold number may be set such that, as long as the counter values match within the threshold number of cycles, the user may be authenticated.;
Examiner notes for a matching to occur, the value must be read or extracted )
	and the card usage counter value 
(Osborn [0036 & Figure 3A] may increment the counter 305 
Osborn [0046] In other embodiments, for increased security, the counter or RTC may be set to a value different from the starting value. In another embodiment, user device 110 may transmit a new algorithm to microprocessor 206 or may alter the increment by which the counter (see, FIG. 3A) is increased.)
authenticating the payment transaction request; and in response to authenticating the payment transaction,
(Osborn [0048] a request for authentication ... In some embodiments, the request for authentication may be made in connection with, for example, a purchase, transfer, or payment)
causing the POS device to update the card usage counter value stored in the physical payment card.
(Osborn  [0003] Currently EMV protocol relies on two-way communication between the EMV chip of the transaction card and a payment terminal, for example, at a point-of-sale (POS). To complete a transaction, transaction information is sent to the transaction card from the payment terminal. The EMV chip receives the transaction information
Osborn [0036 & Figure 3A] may increment the counter 305 
Osborn [0046] In other embodiments, for increased security, the counter or RTC may be set to a value different from the starting value. In another embodiment, user device 110 may transmit a new algorithm to microprocessor 206 or may alter the increment by which the counter (see, FIG. 3A) is increased.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the synchronized counter authentication teachings of Osborn for “authenticating an account card and, more particularly, to authenticating an account card using a synchronized counter.” (Osborn [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. synchronized counter authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “allowing secure, read-only authentication” Osborn [0004] and “this method of authentication protects against fraud because even if the encryption of the permanent identifier and temporary identifier is copied, a nefarious user would be unable to replay the copied encrypted value and be authenticated by the system” Osborn [0039])
Regarding Claim 2, 
Ross and Osborn teach the authentication system of Claim 1 as described earlier.
Ross teaches,
 wherein the deriving the usage data comprises extracting physical characteristics of the physical payment card based on the analyzing of the scan.
(Ross [Abstract] acquiring digital image data of an image of at least a portion of a target physical object; extracting features from the image data to form a digital fingerprint
Ross  [0060] Because digital fingerprinting works by extracting key features of an object, it may be used to identify or authenticate objects even after a good deal of wear and tear.
Ross [0047] the system may store location information (associated with a scan or fingerprint), which provides a profile)
Regarding Claim 3, 
Ross and Osborn teach the authentication system of Claim 1 as described earlier.
Ross teaches,
 wherein the physical   characteristics comprise at least one of a circuit condition of circuits 
(Ross [Abstract] acquiring digital image data of an image of at least a portion of a target physical object; extracting features from the image data to form a digital fingerprint
Ross  [0060] Because digital fingerprinting works by extracting key features of an object, it may be used to identify or authenticate objects even after a good deal of wear and tear.
Ross [0047] the system may store location information (associated with a scan or fingerprint), which provides a profile)
a curvature of the portion of the physical payment card, or a dimension of a scratch detected on the portion of the physical payment card.
(Ross [0038]  In some applications, a feature vector may identify a location and shape of a distinctive aspect within a selected region.
Ross [Claim 15] wherein the physical object comprises a credit card.)
Ross does not teach on an EMV chip of the physical payment card, an amount of detected carbon built-up on the EMV chip,
Osborn teaches,
on an EMV chip of the physical payment card, an amount of detected carbon built-up on the EMV chip,
(Osborn [0033] may include a microchip (e.g., EMV chip)
Osborn [0003] EMV-enabled transaction cards.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the EMV protocol teachings of Osborn that “relies on two-way communication between the EMV chip of the transaction card and a payment terminal.” (Osborn [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. EMV protocols) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “EMV chip receives the transaction information, digitally signs the information, and transmits the signed information back to the payment terminal for verification” Osborn [0003])
Regarding Claim 4, 
Ross and Osborn teach the authentication system of Claim 2 as described earlier.
Ross teaches,
 wherein the scan comprises an image of the portion of the physical payment card, and wherein the physical characteristics comprise a color of an area of the physical payment card.
( Ross [0023] we use the term “scan” in a broad sense. We refer to any means for capturing an image or set of images, which may be in digital form or transformed into digital form. The images may be two dimensional, three dimensional, or be in the form of a video. Thus a “scan” may refer to an image (or digital data that defines an image) captured by a scanner, a camera, a specially-adapted sensor array such as CCD array, a microscope, a smart phone camera, a video camera, an x-ray machine, etc.
 Ross [0038] For example, a feature vector may comprise an array of color or gray scale numeric values corresponding to areas within the selected authentication region.
Ross [Claim 15] wherein the physical object comprises a credit card.)
Regarding Claim 5, 
Ross and Osborn teach the authentication system of Claim 1 as described earlier.
Ross teaches,
   wherein the scan comprises a magnetic resonance imaging (MRI) scan of the portion of the physical payment card.
(Ross [0023] In this application, we use the term “scan” in a broad sense. We refer to any means for capturing an image or set of images, which may be in digital form or transformed into digital form....Broadly, any device that can sense and capture electromagnetic radiation that has traveled through an object, or reflected off of an object, is a candidate to create a “scan” of the object. 
Ross [Claim 15] wherein the physical object comprises a credit card.)
Regarding Claim 6, 
Ross and Osborn teach the authentication system of Claim 1 as described earlier.
Ross does not teach wherein the card data is obtained from a magnetic strip or an EMV chip of the physical payment card via the POS device.
Osborn teaches,
wherein the card data is obtained from a magnetic strip or an EMV chip of the physical payment card via the POS device.
(Osborn [0033] In some embodiments, transaction card 200A may include a microchip (e.g., EMV chip),...a magnetic strip,
Osborn [0003] EMV-enabled transaction cards.
Osborn [0016] when the card is read by a card reader
Osborn [0003] Currently EMV protocol relies on two-way communication between the EMV chip of the transaction card and a payment terminal, for example, at a point-of-sale (POS).)
   It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the EMV protocol teachings of Osborn that “relies on two-way communication between the EMV chip of the transaction card and a payment terminal.” (Osborn [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. EMV protocols) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “EMV chip receives the transaction information, digitally signs the information, and transmits the signed information back to the payment terminal for verification” Osborn [0003])
Regarding Claim 8, 
Ross and Osborn teach the authentication system of Claim 1 as described earlier.
Ross does not teach wherein the operations further comprise: incrementing the card usage counter value; and causing the POS device to store the incremented card usage counter value in the physical payment card.
Osborn teaches,
wherein the operations further comprise: incrementing the card usage counter value; and
(Osborn [0036 & Figure 3A] may increment the counter 305 
Osborn [0046] In other embodiments, for increased security, the counter or RTC may be set to a value different from the starting value. In another embodiment, user device 110 may transmit a new algorithm to microprocessor 206 or may alter the increment by which the counter (see, FIG. 3A) is increased.)
causing the POS device to store the incremented card usage counter value in the physical payment card.
(Osborn [0045] Depending on the desired complexity, the algorithm stored by the processor may be directly applied to counter 305.
Osborn [0038]  thereby generating a certain number of reads of the card causing the counter 305 of the card to increment.
Osborn [0003] Currently EMV protocol relies on two-way communication between the EMV chip of the transaction card and a payment terminal, for example, at a point-of-sale (POS).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the synchronized counter authentication teachings of Osborn for “authenticating an account card and, more particularly, to authenticating an account card using a synchronized counter.” (Osborn [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. synchronized counter authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “allowing secure, read-only authentication” Osborn [0004] and “this method of authentication protects against fraud because even if the encryption of the permanent identifier and temporary identifier is copied, a nefarious user would be unable to replay the copied encrypted value and be authenticated by the system” Osborn [0039])
Regarding Claim 9, 
Ross and Osborn teach the authentication system of Claim  8 as described earlier.
Ross does not teach wherein the card data is obtained from a magnetic strip on the physical payment card, and wherein the POS device is caused to write the incremented card usage counter value onto the magnetic strip of the LAW OFFICES OF HAYSANDBOONE, physical payment card.
Osborne teaches,
wherein the card data is obtained from a magnetic strip on the physical payment card, and wherein the POS device is caused to write the incremented card usage counter value onto the magnetic strip of the, physical payment card.
(Osborn [0038]  thereby generating a certain number of reads of Osborn the card causing the counter 305 of the card to increment.
[0033] In some embodiments, transaction card 200A may include a microchip (e.g., EMV chip), a communication device (e.g., Near Field Communication (NFC) antenna, Bluetooth® device, WiFi device), a magnetic strip, a barcode, a Quick Response (QR) code, and/or other devices in addition to, or instead of, NFC tag 202.
Osborn [0003] Currently EMV protocol relies on two-way communication between the EMV chip of the transaction card and a payment terminal, for example, at a point-of-sale (POS).)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the synchronized counter authentication teachings of Osborn for “authenticating an account card and, more particularly, to authenticating an account card using a synchronized counter.” (Osborn [0001]).        The modification would have been obvious, because it is merely applying a known technique (i.e. synchronized counter authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “allowing secure, read-only authentication” Osborn [0004] and “this method of authentication protects against fraud because even if the encryption of the permanent identifier and temporary identifier is copied, a nefarious user would be unable to replay the copied encrypted value and be authenticated by the system” Osborn [0039])
Regarding Claim 10, 
Ross and Osborn teach the authentication system of Claim  8 as described earlier.
Ross does not teach wherein the card data is obtained from an EMV chip of the physical payment card, and wherein the POS device is caused to write the incremented card usage counter value onto a predetermined data storage location of the EMV chip of the physical payment card.
Osborn teaches,
wherein the card data is obtained from an EMV chip of the physical payment card, and wherein the POS device is caused to write the incremented card usage counter value onto a predetermined data storage location of the EMV chip of the physical payment card.
(Osborn [0038]  thereby generating a certain number of reads of Osborn the card causing the counter 305 of the card to increment.
Osborn  [0033] In some embodiments, transaction card 200A may include a microchip (e.g., EMV chip), 
Osborn [0003] Currently EMV protocol relies on two-way communication between the EMV chip of the transaction card and a payment terminal, for example, at a point-of-sale (POS).
Osborn [0026] may include a memory configured to store one or more software programs that performs several functions when executed by a processor.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the EMV protocol teachings of Osborn that “relies on two-way communication between the EMV chip of the transaction card and a payment terminal.” (Osborn [0003]).        The modification would have been obvious, because it is merely applying a known technique (i.e. EMV protocols) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “EMV chip receives the transaction information, digitally signs the information, and transmits the signed information back to the payment terminal for verification” Osborn [0003])
Claim 12 is rejected on the same basis as claim 1.
Claim 16 is rejected on the same basis as claim 1.
Claim 19 is rejected on the same basis as claim 8.
Claim 20 is rejected on the same basis as claim 3.
Claim 21 is rejected on the same basis as claim 10.


Claims 7, 13-15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ross and Osborn  in view of Eisen (“SYSTEMS AND METHODS FOR USER IDENTIFICATION USING GRAPHICAL BARCODE AND PAYMENT CARD AUTHENTICATION READ DATA”, U.S. Publication Number: 2017/0262845 A1)

Regarding Claim 7, 
Ross and Osborn teach the authentication system of Claim 1 as described earlier.
Ross does not teach wherein the operations further comprise: identifying the user associated with the physical payment card based on the card data, wherein the usage profile is determined further based on an identity of the user.
Osborn teaches,
wherein the operations further comprise: identifying the user associated with the physical payment card based on the card data,  
(Osborn [0034] In some embodiments, NFC tag 202 may store information comprising a permanent identifier and a temporary identifier, also referred to as a tag and a salt, respectively. The permanent identifier may comprise an identification number unique to the user. 
Osborn [0039]  A threshold number may be set such that, as long as the counter values match within the threshold number of cycles, the user may be authenticated.
Osborn [0042] The generated encrypted value may be compared to an encrypted value of the permanent identifier and the timestamp at the first clock cycle generated by SP device 140. If the encrypted values match, the user may be authenticated.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the user authentication teachings of Osborn for “authenticating a user with a transaction card.” (Osborn [0013]).        The modification would have been obvious, because it is merely applying a known technique (i.e. user authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “a transaction card including a dynamic polymorphic tag that changes each time the tag is read. This dynamic tag is more secure than traditional static tags and prevents nefarious users from simply duplicating and using the tag.” Osborn [0015])
Osborn does not teach wherein the usage profile is determined further based on an identity of the user.
Eisen teaches,
wherein the usage profile is determined further based on an identity of the user.
(Eisen [0200] the data encoded on the payment card may be read. This may include information that may be useful for identifying the card, an account tied to the card, and/or user associated with the card. The user associated with the card may be the owner of the card and/or an authorized user of an account tied to the card.
This may include all swipe characteristic data for the same user (and/or same card) collected using the same card reader. This may or may not include ‘registration’ swipe characteristic data… A set of swipe characteristics generated from the initial authentication read may be stored as the registration swipe characteristic data…. The various swipe characteristics from all the card swipes for the user (and/or same payment card) may be stored)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the   user identity authentication teachings of Eisen for “provide authentication of a user identity, service provider identity, and/or card identity during a financial transaction involving payment cards..” (Eisen [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e.     user identity authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “While data from a card may be copied or duplicated, the magnetic characteristics of physical payment cards may be unique. The card reader may also be able to record card swipe characteristics, which may be used to distinguish users. For instance, different users may swipe cards through a card reader in different manners… Positional information about a user device or card reader may be gathered and compared during an authentication read. This may allow for verification of a user identity, which may provide reduced likelihood of card identification theft during a transaction..” Eisen [0005])
Regarding Claim 13, 
Ross and Osborn teach the authentication system of Claim 12 as described earlier.
Ross and Osborn do  not teach obtaining age data representing an age of the physical card, wherein the usage profile is determined further based on the age data.
Eisen teaches,
obtaining age data representing an age of the physical card, wherein the usage profile is determined further based on the age data.
(Eisen [0200] In some embodiments, when an authentication read occurs, other information pertaining to the card may be collected. For instance, the data encoded on the payment card may be read. This may include information that may be useful for identifying the card, an account tied to the card, and/or user associated with the card. The user associated with the card may be the owner of the card and/or an authorized user of an account tied to the card. This may include any card-related information describe elsewhere herein including, but not limited to… age of card, age of associated account,)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the   user identity authentication teachings of Eisen for “provide authentication of a user identity, service provider identity, and/or card identity during a financial transaction involving payment cards..” (Eisen [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e.     user identity authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “While data from a card may be copied or duplicated, the magnetic characteristics of physical payment cards may be unique. The card reader may also be able to record card swipe characteristics, which may be used to distinguish users. For instance, different users may swipe cards through a card reader in different manners… Positional information about a user device or card reader may be gathered and compared during an authentication read. This may allow for verification of a user identity, which may provide reduced likelihood of card identification theft during a transaction..” Eisen [0005])
Regarding Claim 14, 
Ross and Osborn teach the authentication system of Claim 12 as described earlier.
Ross teaches,
wherein the physical characteristics comprise a color of a particular location of the physical card
(Ross [0038] For example, a feature vector may comprise an array of color or gray scale numeric values corresponding to areas within the selected authentication region.)
Ross does not teach wherein the method further comprises: identifying an issuing bank of the physical card based on the card data, wherein the indication is determined further based on determining that the color of the particular location of the physical card corresponds to a logo of the issuing bank.
Eisen teaches,
wherein the method further comprises: identifying an issuing bank of the physical card based on the card data, wherein the indication is determined further based on determining that the color of the particular location of the physical card corresponds to a logo of the issuing bank.
(Eisen [0053] In some instances, the payment card may include a substrate. For instance, the substrate may be a plastic substrate. A user's name may optionally be shown (e.g., printed) on the payment card. A financial carrier name and/or logo may be shown (e.g., printed) on the payment card.
Eisen [0057]   user device 104 may comprise an imaging device such as a camera. The camera may be configured to be able to capture a graphical authentication indicia.)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the   user identity authentication teachings of Eisen for “provide authentication of a user identity, service provider identity, and/or card identity during a financial transaction involving payment cards..” (Eisen [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e.     user identity authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “While data from a card may be copied or duplicated, the magnetic characteristics of physical payment cards may be unique. The card reader may also be able to record card swipe characteristics, which may be used to distinguish users. For instance, different users may swipe cards through a card reader in different manners… Positional information about a user device or card reader may be gathered and compared during an authentication read. This may allow for verification of a user identity, which may provide reduced likelihood of card identification theft during a transaction..” Eisen [0005])
Regarding Claim 15, 
Ross and Osborn teach the authentication system of Claim  12 as described earlier.
Ross does not teach wherein the transaction device is an automated teller machine (ATM).
Eisen teaches,
wherein the transaction device is an automated teller machine (ATM).
(Eisen [0019] Additionally or alternatively, user device 110 and the financial service account ….may initiate the withdrawal of cash from an ATM,)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the   user identity authentication teachings of Eisen for “provide authentication of a user identity, service provider identity, and/or card identity during a financial transaction involving payment cards..” (Eisen [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e.     user identity authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “While data from a card may be copied or duplicated, the magnetic characteristics of physical payment cards may be unique. The card reader may also be able to record card swipe characteristics, which may be used to distinguish users. For instance, different users may swipe cards through a card reader in different manners… Positional information about a user device or card reader may be gathered and compared during an authentication read. This may allow for verification of a user identity, which may provide reduced likelihood of card identification theft during a transaction..” Eisen [0005])
Claim 17 is rejected on the same basis as claim 7.
Regarding Claim 18, 
Ross and Osborn teach the authentication system of Claim  16  as described earlier.
Ross and Osborn do not teach wherein the operations further comprise updating the usage profile based on the derived usage data in response to authenticating the card transaction request.
Eisen teaches,
wherein the operations further comprise updating the usage profile based on the derived usage data in response to authenticating the card transaction request.
(Eisen [0032]	This may include all swipe characteristic data for the same user (and/or same card) collected using the same card reader. This may or may not include ‘registration’ swipe characteristic data… A set of swipe characteristics generated from the initial authentication read may be stored as the registration swipe characteristic data…. The various swipe characteristics from all the card swipes for the user (and/or same payment card) may be stored)
It is prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified  the authentication of ever-changing items taught by Ross to incorporate the   user identity authentication teachings of Eisen for “provide authentication of a user identity, service provider identity, and/or card identity during a financial transaction involving payment cards..” (Eisen [0005]).        The modification would have been obvious, because it is merely applying a known technique (i.e.     user identity authentication) to a known concept (i.e. authentication of ever-changing items) ready for improvement to yield predictable result (i.e. “While data from a card may be copied or duplicated, the magnetic characteristics of physical payment cards may be unique. The card reader may also be able to record card swipe characteristics, which may be used to distinguish users. For instance, different users may swipe cards through a card reader in different manners… Positional information about a user device or card reader may be gathered and compared during an authentication read. This may allow for verification of a user identity, which may provide reduced likelihood of card identification theft during a transaction..” Eisen [0005])

Response to Remarks
Applicant's arguments filed on March 2, 2021 have been fully considered and Examiner’s remarks to Applicant’s amendments follow.   
Response Remarks on Claim Rejections - 35 USC § 103
Applicant’s arguments have been fully considered and are persuasive. Examiner applied new/additional prior art. 
New prior art includes: 
Ross (“PRESERVING AUTENTICATION UNDER ITEM CHANGE”, U.S. Publication Number: 2017/0243230 A1),
Excised prior art includes: 
U.S. Patent Application Publication No. 2016/0253651 to Park et al. 
U.S. Patent Application Publication No. 2014/0107947 to Papadimitriou et al. 
U.S. Patent Application Publication No. 2013/0024301 to Mikan et al. 
U.S. Patent Application Publication No. 2005/0207622 to Haupt et al. 
U.S. Patent Application Publication No. 2006/0131389 to Kwon 
Applicant’s remarks regarding the rejection is rendered moot by the introduction of new prior art.
Therefore, the rejection under  35 USC § 103 remains.

Prior Art Cited But Not Applied












The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ingrassia (“AUTOMATIC DISCOVERY OF METADATA”, U.S. Publication Number: 2011/0225178 A1) proposes identifying metadata associated with stored data, and identifying other data that relates to the stored data from one or more sources.
Nir (“TRAINING SET SUFFICIENCY FOR IMAGE ANALYSIS”, U.S. Publication Number: 2019/0347522 A1) provides improving an object recognition system by specifying a type of picture that would improve the accuracy of the object recognition system if used to retrain the object recognition system.
 Rhoads (“DIGITAL AUTHENTICATION WITH DIGITAL AND ANALOG DOCUMENTS”, U.S. Publication Number: 2004/0153649 A1) provides creating and authenticating printed objects using authentication information.
Zadeh (“SYSTEM AND METHOD FOR EXTREMELY EFFICIENT IMAGE AND PATTERN RECOGNITION AND ARTIFICIAL INTELLIGENCE PLATFORM”, U.S. Publication Number: 2018/0204111 A1) covers new algorithms, methods, and systems for image and pattern recognition using artificial intelligence.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEDU EKECHUKWU whose telephone number is (571)272-4493.  The examiner can normally be reached on Mon-Fri 9 AM ET to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on (571) 272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E./Examiner, Art Unit 3697

/HAO FU/Primary Examiner, Art Unit 3697